Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to medical system, classified at least in A61B 1/00006.
II. Claims 6-9, drawn to method of operating a medical-system, classified at least in G06T 7/30, and G06T 2210/21.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, steps of determining directions of the longitudinal axes of the extracted treatment tool and judging whether the treatment tool serves as a follow target, recited in claim 6 could be practiced by another materially different apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election

In a communication with attorney Thomas Spinelli, on 1/24/2022, a provisional election was made to prosecute the invention of claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Withdrawn claims will be considered for the rejoinder as stated below.

Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a treatment-tool coordinate calculating unit, and a judgment unit, recited in claim 1; 
a judgment unit recited in claim 2; 
a storage unit, and a treatment-tool coordinate calculating unit recited in claim 3; and 
a treatment tool motion detecting unit, and a control unit, recited in claim 4; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites “a treatment-tool coordinate calculating unit that extracts the treatment tool by processing two or more images acquired at different times by the endoscope, that determines directions of longitudinal axes of the extracted treatment tool,” in lines 3-6. Does this mean two or more images are used to extract the treatment tool? Or, does this mean that two or more images that are acquired at different times are used to extract treatment tools from each of the images? Appropriate correction is required.
For the purpose of examination, it is considered that two or more images that are acquired at different times are used to extract treatment tools from each of the images.
In regards to claim 1, the claim recites the term “judge” in line 9. The meaning of this term makes the claim somewhat unclear. For the purpose of examination, the plain meaning of this term has been considered as “decide”. 
Claims 3-5 encompass similar defects. Appropriate correction is required.

Claims 2-5 are rejected for being dependent on a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (WO 2015158756) in view of Minosawa (US 20070265502).

In regards to claim 1, Rosa discloses a medical system (instrument 15 minimally invasive surgery; FIG. 3D; abstract) comprising: 
at least one treatment tool (instrument 15; FIG. 3D); 
a treatment-tool coordinate calculating unit (processing unit (18) in claim 17, and computer program product for conducting the method steps of page 5, lines 4-19; page 14, lines 11-page 15 line 3; This is equivalent to treatment-tool coordinate calculating unit, 10; para [0022], FIG. 2 of the instant application which is the 112(f) interpretation of the term.) that extracts the treatment tool by processing two or more images acquired at different times (Method provided for determining pivot point comprises -  moving an instrument about a pivot point; providing at least two ex-vivo images (N) of said movement in time; and  extracting straight lines from said ex-vivo images; and determining the pivot point based on at least two pairs of substantially parallel instrument lines. page 5, lines 4-19) by an imaging tool (image providing means (17); Fig. 3D; claim 16) the endoscope, that determines directions of longitudinal axes of the extracted treatment tool, and that calculates a coordinate of an intersection (determining the pivot point, pivot point PP, FIG. 1,  based on pairs of substantially parallel instrument lines. page 
a judgment unit (an instrument holding device that is programmed so as to follow the dynamically altered pivot point location. Page 10, lines 24-34; Page 10, lines 24-34; This is equivalent to the judgment unit 11; para [0023], FIG.2 of the instant application which is the 112(f) interpretation of the term.) that judges whether the treatment tool serves as a follow target, on the basis of the coordinate of the intersection calculated by the treatment-tool coordinate calculating unit (an instrument holding device is programmed so as to follow the dynamically altered pivot point location. Page 10, lines 24-34; To follow a pivot point location that is dynamically altered, the device would need to judge the location as the location changes dynamically and decide/judge to follow one pivot point.).
Rosa doses not expressly disclose an endoscope and two or more images being acquired at different times by the endoscope.
Minosawa teaches a treatment system including endoscope (endoscope 5, connected to system control unit 6; FIG. 1; para [0034]) that is configured to acquire images at different times (An image pickup device 65; para [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical system of Rosa to include an endoscope as imaging device in accordance with the teaching of Minosawa so that images of the internal body parts and cavity could be obtained by using the endoscope. 

In regards to claim 2, Rosa in view of Minosawa teaches the medical system according to claim 1. Rosa in view of Minosawa as modified does not explicitly teach further comprising: a 
Minosawa teaches a display unit (Minosawa; display 115; Fig. 1) that displays the images acquired by the endoscope (Minosawa; FIG. 1; endoscope 5; para [0053]); and a display control unit that displays, on the display unit, a judgment result from the judgment unit so as to be associated with the extracted treatment tool, in the images (Minosawa; FIG. 1; system control unit 6; para [0035], [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosa to include a display in accordance with the teaching of Minosawa so that medical tools could be seen in the display to assist an operator.

In regards to claim 5, Rosa discloses a medical system (instrument 15 minimally invasive surgery; FIG. 3D; abstract) comprising: 
at least one treatment tool (instrument 15; FIG. 3D); 
and a processor (processing unit (18) in claim 17, and computer program product for conducting the method steps of page 5, lines 4-19; page 14, lines 11-page 15 line 3) configured to process two or more images acquired at different times by the endoscope, 
wherein the processor is configured to extract the treatment tool by processing the two or more images (Method provided for determining pivot point comprises -  moving an instrument about a pivot point; providing at least two ex-vivo images (N) of said movement in time; and  extracting straight lines from said ex-vivo images; and determining the pivot point based on at least two pairs of substantially parallel instrument lines. page 5, lines 4-19), determines 
Rosa doses not expressly disclose an endoscope and two or more images being acquired at different times by the endoscope.
Minosawa teaches a treatment system including endoscope (endoscope 5, connected to system control unit 6; FIG. 1; para [0034]) that is configured to acquire images at different times (An image pickup device 65; para [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical system of Rosa to include an endoscope as imaging device in accordance with the teaching of Minosawa so that images of the internal body parts and cavity could be obtained by using the endoscope. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (WO 2015158756) in view of Minosawa (US 20070265502) and further in view of Diolaiti (US 20130231680).

In regards to claim 4, Rosa in view of Minosawa teaches the medical system according to claim 1, wherein the medical system further comprises: a drive mechanism (Minosawa: endoscope drive mechanism 108; FIG.1; para [0052]) that drives the endoscope or one of the plurality of treatment tools; a treatment-tool motion detecting unit that detects motion of the treatment tool (sensor 32 that detects an insertion amount of the forceps 4; para [0037]) that has been judged as being the follow target by the judgment unit; and a control unit (Rosa: An instrument holding device is provided which is programmed so as to follow the dynamically altered pivot point location. Col. 10, lines 24-34; This is equivalent to the applicant’s control unit 6; FIG. 6; para [0019] which is 112(f) interpretation of the term.) that controls the drive mechanism so as to cause the endoscope or another treatment tool to follow the motion of the treatment tool detected by the treatment- tool motion detecting unit.
Rosa in view of Minosawa does not teach the at least one treatment tool comprises a plurality of treatment tools. 
Diolaiti is directed to medical robotic system (abstract; entry guide tool 2000; FIG. 7) and teaches that the at least one treatment tool comprises a plurality of treatment tools (articulated surgical tool instruments 231, 241 and an articulated stereo camera instrument 211; para [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify medical system of Rosa to include a plurality of .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (WO 2015158756) in view of Minosawa (US 20070265502) and further in view of (US).

In regards to claim 3, Rosa in view of Minosawa teaches the medical system according to claim 1, further comprising a storage unit (Volatile media include dynamic memory such as RAM; col. 14, lines 11-30) that registers in advance a coordinate of a registration point serving as the intersection that can be taken by the treatment tool that serves as the follow target (an instrument holding device is programmed so as to follow the dynamically altered pivot point location. Page 10, lines 24-34; This means that an intersection point is registered in a memory before following.) wherein the judgment unit judges that the treatment tool that has the longitudinal axes passing through the coordinate of the intersection is the follow target (determining the pivot point is based on at least two pairs of substantially parallel instrument lines. page 5, lines 4-19; Thus, pivot point would include an axis of the tool passing through it.).
Rosa in view of Minosawa does not expressly teach wherein the judgment unit registers in advance a coordinate of a registration point and judges that the treatment tool is the follow target when a distance between the coordinate of the intersection, and the coordinate of the registration point, which are registered in advance in a storage unit, is equal to or less than a predetermined threshold. 
 Besharim is directed to automatically operative medical insertion device (abstract; tip sensor 28; col. 7, lines 35-50; FIG. 1B) and teaches wherein a judgment unit (electronic circuitry 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosa to register the coordinate of the intersection point and compare it with a threshold to decide whether the treatment tool is the follow target in accordance with the teaching of Besharim. This would be done for the purpose taught by Besharim so that navigation could be made automatic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795